Judgment affirmed, without costs of these appeals to any party. All concur. (Appeals from a judgment of Onondaga Special Term dismissing the petition in the proceeding to construe the will of decedent, dismissing the answer in the Supreme Court *891proceeding, denying motion of the State University to dismiss the answer of the First Trust & Deposit Co., and granting the petition of Syracuse University in Action No. 1 to the extent of authorizing payment of the income of the Hendricks fund to State University on behalf of State University Medical Center as long as certain conditions are met.) Present — Vaughan, J. P., Kim-ball, Williams, Bastow and Goldman, JJ.